DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 11/24/2021 has been entered. The amendment 
filed on 12/22/2021 has been entered. Claims 4, 6-8 and 13 have been canceled. Claims 1-3, 5, 9-12, and 14. 

Allowable Subject Matter
Claims 1-3, 5, 9-12, and 14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendments and arguments filed on 12/22/2021 are considered persuasive. Accordingly, the prior art fails to disclose:
i. A two-dimensional code generation method as recited in claim 1, comprising: 
generating a data codeword sequence according to input information; encrypting the data codeword sequence to generate an encrypted codeword sequence; 
determining a number of error correction blocks; and 
generating a two-dimensional code from the data codeword sequence and the encrypted codeword sequence according to a construction mode corresponding to the number of error correction blocks, and, wherein the method further comprises: 
determining whether the number of error correction blocks is greater than a preset threshold; 
if yes, searching preset error correction characteristic table items for a corresponding error correction block, and filling the corresponding error correction block with the encrypted codeword sequence; or 
otherwise filling, with the encrypted codeword sequence, a last data codeword block constituting the two-dimensional code.

ii. A two-dimensional code identification method as recited in claim 5, comprising: 
reading and analyzing an encrypted two-dimensional code; 
acquiring a number of error correction blocks; 
recovering a data codeword sequence and an encrypted codeword sequence of the two- dimensional code according to a data recovery method corresponding to the number of error correction blocks; and 
performing security verification on the encrypted codeword sequence, and acquiring input information after the encrypted codeword sequence passes the security verification, wherein the recovering a data codeword sequence and an encrypted codeword sequence of the two-dimensional code according to a data recovery method corresponding to the number of error correction blocks comprises: 
determining whether the number of error correction blocks is greater than a preset threshold; 
if yes, searching preset error correction characteristic table items for a corresponding error correction block, and acquiring the encrypted codeword sequence in the corresponding error correction block through a decoding algorithm; or 
otherwise acquiring, through the decoding algorithm, the encrypted codeword sequence in a last data codeword block constituting the two-dimensional code.


a processor; and Page 3 of 9Appl. No. 16/967,128Attorney Docket No.: 106246-1202349 Amdt. dated December 22, 2021 Response to Office Action of September 29, 2021 
a storage medium storing machine-readable instructions, wherein, the machine-readable instructions, when executed by the processor, cause the processor to: generate a data codeword sequence according to input information; 
encrypt the data codeword sequence to generate an encrypted codeword sequence; 
determine a number of error correction blocks; and 
generate a two-dimensional code from the data codeword sequence and the encrypted codeword sequence according to a construction mode corresponding to the number of error correction blocks, wherein when generating the two-dimensional code from the data codeword sequence and the encrypted codeword sequence, the processor is further caused to: 
determine whether the number of error correction blocks is greater than a preset threshold; 
if yes, search preset error correction characteristic table items for a corresponding error correction block, and fill the corresponding error correction block with the encrypted codeword sequence; or 
otherwise fill, with the encrypted codeword sequence, a last data codeword block constituting the two-dimensional code.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887